Case 19-19495-RAM Doc1 Filed 07/17/19 Page1of8

Fill in this information to identify your case:

United States Benkruptey Court for the:

Southem District pthiiedda -
Case number (# frown}: _ Chapter you are filing under:
; Chapter 7
na Chapter 11
O Chapter 12 . a.
FI Chapter 13 a Check if this is an

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 1217

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
foint case—and In joint cases, these forms use you to ask for information from both dabtora. For example, if a form asks, "Do you own a car,”
the answer would be yes H alther debtor owns a car. When Information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In jolnt cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
fame person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two martied people are fillng together, both are equally responsible for supplying correct
Information. if more space Is needed, attach « separate sheet to this form. On the fop of any additional pages, write your name and case number
(if known). Answer every question.

Ca Identify Yourself

1. Your full name

About Debtor i: About Debtor 2 {Spouse Only in a Jolirt Casa):

White the name that is on your ini
govemmentissued picture Lorinie | are i al —_— eee ei

identification (for example, Flint meme: First name 7
your driver's Keense or aye a mi _
passport} Mddie name —_ a, | Middiename
Bring your picture Huertas wel ell eerrenesccmmcnttcomces Hy excel cllentccuncad ec
identification bs your meeting Losi rama Last name
with the trustee

Sufix (Sr, Jr, IL 1D Suffix (St, de, li, 11}

2 All other names you
have used In the Isst 8 FS ee —— }. epee a

First name
Inctude your marnied or Middle nama — Tp $= ee - Middlendme aes i ——=
maiden names. > z= = _|
Last name — i: wn lastname —SOS*~*~<CSsSCSSS :
Firel nama ; | ] rT First name -
Mako name - - = T Middie name. = ——
et ee ot we ng x
3 Only the Inst 4 digits of
your Social Security RXR = XX — 3 _4q 9 TF XXX =| XA ey we soeintplgnpte = ges am oP
number or federal oR OR
Individual Taxpayer
Identification number Samm Ox - xe -
(ITIN)
Official Form 101 Voluntary Petition for Individuals Fillng for Bankruptcy page 1
Case 19-19495-RAM Doc1 Filed 07/17/19 Page 2of8

Lorinie N

Debtor 1 pees grea
First Name Midge Name

4 Any business names
and Employer
Identification Numbers
(EIN) you have used In
the last 8 years

Include trade names and
doing business as names

& Where you live

6. Why you are choosing
Gus district to file for
bankrupicy

Offidal Form 101

Huertas

Las Name

About Debtor 1:

@ | have not used any business names or EINs.

EIN

Milam EL 33193-
Chy Stale ZIP Code
USA _ ca cerca ,
Counly

Hf your mailing address is different from the one
above, fli it in here, Note thal the court will send
any notices to you at this mailing address

Number

“Street
PORx  — a
ro | Stale «oP ode
Check ane.

a Pvar the last 180 ayy before filing this petition,
lived In thie district longer than In
other district =

Cl I have another reason Explain.
{See 26 U.S.C. § 1408.)

Voluntary Petition for Individuals Filing for Bankruptcy

Case Mane finowm a

About Debtor 2 (Spouse Only In 2 Jolnt Case):

_] | have not used any business names or EINs.

Business name

Business name

If Debtor 2 Ives at a different address:

Number Street

City | State IP Gode

County

if Debtor 2's mailing address Ie different from
yours, fill It In here. Note that the court will send
any notices bo this mailing ackdress.

Number Street

P.O. Box

 

City Site AP Code

Check one:

: (Ql Over the lest 180 days before fifing this petition,
Thave lived in thie dletriet longer than In any
other district,

2] | have another reason.
(See 28U.8.6, § 1408.)

 

page 2
Debtor 1

Case 19-19495-RAM Doc1 Filed 07/17/19 Page 3of8

ornie N

=

Huertas Comee Truman |i herr so

Lust Name

a Tell the Court About Your Banlauptcy Case

7.

it.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last & years?

. Are eny bankruptcy
cases pending or belng
filed by a spouse who Is
not filing this case with
you, or by a business
partner, or by an
afMtillate?

Do you rent your
residence?

Official Form 101

Check one. (For 6 brief description of each, see Notice Required by 11 U.S.C. § 942{b) for Individuals Filing
for Baniouptcy {Form 201 0)}. Also, go to the top of page 1 and check the appropriate box

{2 Chapter 7
Q Chapter 11
©) Chapter 12
C Chapter 13

A | will pay the entire fee when I file my petition. Pleese check with the clerk's office In your
local court for more details about haw you may pay. Typically, if you are paying the fee
yoursell, you may pay with cash, cashier's check, or money order. I your aitomey is
submitting your payment on your behalf, your attorney may pey with a credit card or check
with a pre-printed address.

C1] | need to pay the fee in installments. If you chooge this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 1034)

C1 | request that my fee be waived (You may request this option only if you are ‘ling for Chapter 7.
By law, a judge may, butis not required to, waive your fee, and may do so only if your income Is
leas than 150% of (he official poverty line that applies te your family size and you are unable to
pay the fee in installments). Hf you choose this option, you must fill out the Application fo Heve the
Chapter 7 Filing Fee Weived (Official Form 1038) and file It with your petition.

WNo
O Yes Oistict | _ When : _ Cassnumber— | ee
MAT? DD i yyyyY
District _ Ls When Gerber ainacanis
MMi DDivyyy
District When oO Gaember ee
MMI DDI yyy
i@ No
bal Yes. Debtor me pene, Relaiionshipw you
District _ When ee nmber, Bikenown
MM/DD /YYYY
Debtor __ a _____ _. Reletionshipioyou oo
District ao See __ When ___. _—_ Geese number, Fknown
MM /DD/YYYY
ANo. Gotolne 12
CO) Yee. Has your jandiord obtained an eviction Judgment sgainat you?

EC] Ne. Go ta line 12,

CJ Yea. Fill ou! initie! Statement Aboul an Evietion Judgment Ageinet You (Form 101A) and file It es
part of thig bankruptcy pettilon,

Voluntary Petition for Individuels Filing for Bankruptcy page 3
Case

N

Middle Name

Debtor 4 Lorinie

First Name

19-19495-RAM Doci1 Filed 07/17/19 Page 4 of 8

Huertas

 

| Part 3: | Report About Any Businesses You Own as s Sole Proprietor

 

12. Are you a sole proprietor
of any full- or part-time
business?

A ole propristorehip Is a
business you operaie a5 an
Individual, and ls not a
seperste legel entity such an
2 ean, Be ersib, Gr

W you have more than ona
sole proprietorship, uss 2

separele sheet and attach It
to thie petition

73. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a smaii business
debtor?

For a definition of arat
business deblor, sec

11U S.C. § 107(51D)

{4 No Goto Part 4.

(J Yes. Name and location of business

Name of business; if

any

 

Number Street

State ZIP Code
Gheck the appropriate box to deseribe your business:

=) Health Care Business (a8 defined in 17 U.S.C. § 101(27A))

=] Single Asset Real Estate (es defined in 11 U.S.C. § 101 (518)

1 Stockbroker (as defined in 11 U.S.C. § 101(53A))

=] Commodity 8roker (as defined in 14 U.S.C. § 101(8))

~] None of the above

if you are filing under Chapter 11, the court must know whelher you are a sinad business deblor so thal it
cen set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
most recent balance shee!, statement of operations, cash-flow staicrnent, and federal Income tax return or if
any of these documents do not exist, follow the procedura In 11 US C. § 1176{1)B).

@ino. lam net filing under Chapter 11

C] No. | am filing under Chapter 11, but { am NOT a small business debtor according to the definition In
the Bankruptcy Code.

C1 Yes. j am filing under Chapter 14 and | am @ small business debtor accerding to the definition In the
Bankruptcy Code.

| Part a: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14, Do you own or have any
property that poses or is
alleged tc pose a threat
of Imminent and
identifiable hazard to
public health or safety?
Or do you own any

Offical Form 101

No
Ol Yes. Whatis the hazard?

lf immediate attention is needed, why ls Rneeded?_

Case number (if known) __ ee ea ee

 

Whereisthe property?
Number

Voluntary Petition for Individuals Filing fer Bankruptcy
Case 19-19495-RAM Doc1 Filed 07/17/19 Page5of8

Debuw 1 Lowinis N.

Case number (i known),

Ea Explain Your Efforts te Recsive a Briefing About Credit Counseling

 

18 Tell the court whether
you have received a
briefing about credit
counseling.

The law requires thet you
receive a briefing about credit
counseling bsfore you fle for
bankruptcy. You must

Hf you file aryway, the court
can Gismibs your CBSé, YOU
wil loze whatever filing fee
you pald, and your creditora
can begin collection activities
agan.

Official Form 101

About Debtor 1:

You must check ona:

| recelved a briefing from an approved credit
counseling agency within the 180 days before [
filed this bankruptcy petition, and | recelved a
certificate af completion.

Attach 2 copy of the certificate and the payment
plan, If any, thet you developed with the agency

—] L received a briefing from an approved crexiit
counseling agency within the 180 days before |
filed this bankruptcy petition, but 1 do not have a
certificate of completion.

Wrthin 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment

Plan, if any

—] | cortify that | asked for credit counseling
services from an approved agency, but wes
unable to obtain those services during the 7
days after | made my request, and exigent
clreumstances merit a 30-day temporary walver
af the requirement.

To ask for a 30-day temporary waiver of the
requirement, atlach 2 separate sheei explaining
what efforts you made ta obtain the briefing, why
you were unable to obtain it before you filec for
bankruptcy, and what exigent circumstances
required you to file this case.

‘Your case may be dismissed if the court le
digsatefled with your reasons for not recelving a
briefing before you filed for bankruptcy

Hf the court is satisfied with your reasons, you must
still receive a drlefing within 30 days after you file.
You must fle a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do nol do so, your case
may be dismissed,

Any extension of the 30-day deadline is granted
onty for cause and Ie |lmited to a maximum of 16
days

C) | am not required te receive a briefing about
credit counseling because of:

C) Incapaelty. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

OQ} Disability. ~My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried te do so.

CO Active duty. | ar currently on active military
duty ln a military combat zone.

Hf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court

Voluntary Petition far indlviduals Filing for

About Dabtor 2 (Spotise Only In a Joint Cage):

You must check one:

_] | received a briafing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and [ recelved a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency

-] I received @ briefing from an approved credlt
counseling agency within the 130 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this banicuptcy petition
you MUST fia a copy of the cartioate and commons

plan, W any.

“] I certify that | asked for credit counseling
services from an approved agency, but was
unable fo obialn these services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary walver
of the requlrement.

To @sk for a 30-day temporary walver of the
requirement, attach a separate sheet explaining
whal efforts you made to obtaln ihe briefing, why
you were unable io obtain it before you filed for
bankruptcy, end what edgent circumstances
required you to file this case.

Your case may be disimlgsad if the court Is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

If the courl is sefisfied with your raasons, you must
still receive a brlefing within 30 deys aflar you file
You must fie a certificate from the approved
agency, along with a copy of the payment plsn you
developed, ¥ any. If you do not do so, your case
may De dipmissed.

Any @xtension of the 30-day deadine is granted
only for cause and fs limited to a maximum of 15
days.

=] | am not required to recelve a briefing about
credit counsefing because of:

—] Incapacity. | have a mania! [ness or & mental
deficiency that makes ma
Incapable of realizing or making
rational decisions about finances.

—] Disability. My physical dleability cauees ma
to be uneble to particinate In a
briefing In parson, by phone, or
through the Intamet, even after |
reasonably tried to do so

| Active duty. | am currently cn active military
duty in a mifitery combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 19-19495-RAM Doc1 Filed 07/17/19 Page 6of8

Debtor 1 Lorine N.

Fire! Name Middie Name

| Part 6: | Answer These Guestions for Reporting Purposes

Huertas

Case number (if known)

 

te. What kind of debts do
you hava?

7. Are you filing under
Chapter 77

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
ie igmmecund crediiors?

18. How many crediters do
you estimate that you
owe?

13. How much do you
estiinate your assets to
be worth?

as - ee ee ee

20. How much do you
estimate your [labilities
to be?

tgs Reon

For you

Offidal Form 164

16a. Are your debts primarily congumer debts? Consumer debts are defined in 11 U.S.C. § 101¢8)
es “Incurred by an individual primarily for a personal, family, or household purpose.”

CI No. Go to line 16b
2 Yes. Goto ine 17

16b. Are your debts primarily business debts? Business debits are debts that you Incurred to obtaln
money for 2 business or ifivesinrent or through ihe operation of the business or Investment

C1 No. Go to line 16c.
CI Yes, Go to line 17

16c. State the type of debts you owe that are not consumer debts or business debts.

LJ No. | am net filing under Chapter 7. Go to line 18

2 Yes. 1 am filling under Chapter 7. Do you estimate that after any exempt property is exchaded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

4 No
OO Yes

4 4-49

QO 50-59
QD 100-190
O 200-908
© $0-$50,c00

C1 $50,003-$100,000
$100,001-$500,000

C1 $500,001-$1 millon |

QC $0-$50,c00

CJ §50,001-$100,000
4 $100,001-$500,000
O $500,001-$1 milion

C2 1,000-5,000
CJ §,001-10,000
(J 10,001-25,000

C1 §4,000,001-$19 million
C2 $10,000,001-$50 million
CJ §50,000,001-$102 million

C1 §100,900,001-§500 million

C2 §1,000,001-$10 zalilion

CJ $10,000,001-$50 million
C) $50,000,001-§10¢ milion
CG $100,000,001-$500 million

CO 25,001-50,000
C) 50,001-100,000
QO) More then 100,000

(C1 $500,000,001-61 bition
© §1,000,000,001-$10 bition
2) £10998 pon 991-950 bien

Sper Pe | RL

CJ More than $50 bilan

C2 §500,000,001-$1 billion

Cd $1,000,000,001-$40 bilion
C1 $10,000,000,007-$50 bition
DO More than $80 hilton

| have examined this petition, and | declare under penalty of perjury that the information provided Is fue and

comrect.

If have chosen to fle under Chapter 7, | am aware thet | may proceed, Wf eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the refie! avaliable under each chaptar, and | choose to proceed

under Chapter 7

if no attomey represents me and ] did nct pay pr agree to pay someone who Is not an alforney to me fill out
this document, } have obtained and read the notice required by 11 U.S.C, § 342fh). =

| request relief In accordance with the chapter of Ge 11, United States Code, epecified In this petition

| understand making 4 false statement, conceal
with & bankruptcy case can
18US.C/§§ 152, 1341, 1519,

* 1 CWiaee \

Signpture of Debtor

07/17/2019
‘MM 7 DD PY

= mh Pur Li

Voluntary Petition for Indlviduala Fillng for Bankruptcy

Executed on

ange

property, or obtaining maney or property by fraud in connection
000, of imprisonment for up to 20 yeara, or both,

 

uUtA | a x

Executed on

 

Signature of Debtor 2

Page 6
Case 19-19495-RAM Doc1 Filed 07/17/19 Page 7 of8

Debtor 1 Lonnie = =N. Huerias - Case number (ir known) _
First Name Ra Ra Last Name

1, the atlomey for the debtor(s) named in this pefition, declare that I have Informed tha debtor(s) ahout aligibillty
joey ee to proceed under Chapter 7, 11, 12, or 13 of tite 11, Untied States Code, and have explained the ralef

if you are not represented

by an attorney, you do not
need to file this page.

  

07/17/2019
MM; DD IY

   

 

FRANCOIS & ASSOCIATES cect all

inne echisiee nce SSRN
6453 PEMBROKE RD a a ose oe ea erro eneee
Number Street —T —_
HOLLYWOOD FL 33023

cy |. Stated ——i(‘éa Cw USSSOS™S™~™S
Contact phone (254) 38T-9009 Email aires l@wrrancois@yahoo.com
0115770 a ——— Fh}

Bar number Stata

Official Form 101 Voluntary Petition for individuats Filing for Bankruptcy page 7
Case 19-19495-RAM Doc1 Filed 07/17/19 Page 8 of8

Debtor 4 Lorinéa N Huertas Case numbef (i known)

ee «4 oa wh mn

For you If you are filing this The law allows you, as an individual, to represent yourself In bankruptcy court, but you

bankruptcy without an should understand that many people find it extremely difficult to reprasent

attorney themselves successfully, Because bankruptcy has long-term financial and legal
Consequences, you are strongly urged to hire a qualified attorney.

Hf you are represented by

an attomey, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or Inaction may effect your rights. For example, your case may be

dismissed because you did no! file a raquired document, pay 4 fae on time, attend a meeting or

hearing, or cooperste with the court, case trustea, U.S trustee, bankruptcy administrator, or audit

firrn if your case is selected for audit. W that happens, you could loge your right to file another
Case, OF You may lose protections, including the benefit of the automatic stay.

You must Hst all your property and dabis in the schedules that you are required to file with the

court. Evan if you plan to pay a particular dabt outside of your bankruptcy, you must list that debt

in your schedules. if you do not list a debt, the debt may not be dlecharged. Hf you do not ist

property or properly claim It as exempt, you may not be able fo keep the property The judge can

sk =

also dany you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are random!) audited to delermine if deblors have been accurate, truthful, and complete
Bankruptcy fraud is a serious crime: you could be fined and Imprisoned.

if you deckte te file without an attamey, the court expecta you to follow the rules as if you had

hired an attomey. The court will not teat you differently because you are filing for yourself. To be

Successful, you must be familar with the United States Bankruptcy Code, the Federal Rules of

Bankruptcy Procedure, and the local rules of the court in which your case is fled. You must also

be familiar with any state exemption laws that apply

Are you aware that jiling for bankruptey Is a serious actian with long-term financial and legal
consequences?

=] No

_) Yes

Ave you awere that bankruptcy fraud Is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or Imprisoned?

=i No
—] Yes

Did you pay of agree to pay someone who Is not an attomey to help you fill out your bankruptcy forma?

1 No
=! Yes. Name of Person Aces
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signeture (Official Form 149)

 

By elgning here, | acknowledge that I undaretand the riske involved in filmg without an atiomey. |
have read and understood this noties, and | am aware that filing & bankruptcy case without an

Stiomsy may Causé me to lose my rights or proparty If | do not Properly handle the case.

 

Signature of Debtor 4 " Signature of Debtor 2
Date = = a Date ee ee
MM/DD /YYYY MM/ DD /YYYY
Contact phone __ _| - Contact phone ameane =
Cell phone | : Cell phone
Email address _ oe oo Email atiress ae
3 Sel Tier ala teeta! 2 et { i |

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
